DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Applicants argument are not persuasive in view of the interpretation provided below. See annotated figure.

    PNG
    media_image1.png
    571
    666
    media_image1.png
    Greyscale

Applicants argument with examiner removing backup rings are not persuasive in view of the interpretation below.
Please review references provide on form 892 which also teach the limitation of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uesugi et al (US. 9,512,924B2 or US20120286478A1).
Uesugi discloses seal arrangement (e.g. figure 12) comprising a first sealing element (e.g. 20), which is radially pre-loaded and rests against and seals a machine element (e.g. figures), and a second sealing element (e.g. 10), which is arranged concentrically to the first sealing element (e.g. figures) and radially presses the first sealing element (e.g. see entire document) against the machine element (e.g. figures), wherein the first sealing element (e.g. 20) and the second sealing element (e.g. 10) are received in a housing bore (e.g. bore of 2) of a housing (e.g. 2), wherein that the first sealing element and the second sealing element seal the gap between the housing bore and the machine element (e.g. see entire document), wherein that the first sealing element and the second sealing element are configured to be flat in a radial plane (e.g. see annotated figure above, faces are flat and aligned with each other), at least on end faces thereof facing a space to be sealed, and aligned with each other, such that the end faces are configured to contact a medium in the space to be sealed (the faces are capable of contacting medium indicated by arrow P, see figure 4 by way of example for figure 12).
Regarding claim 2: Wherein the end faces of the first sealing element and the second sealing element facing the space to be sealed are annular (e.g. see figures).
Regarding claim 3: Wherein the first sealing element comprises a polymeric material (e.g. see description of 20, made of synthetic resin).
Regarding claim 4: Wherein the second sealing element comprises an elastomeric material (e.g. see description of 10, made of elastomeric material).
Regarding claim 5: Wherein the first sealing element is connected to the second sealing element in a positive-locking manner (e.g. connection between 19 and 18).
Regarding claim 9: Wherein the first sealing element (20) is supported at least in sections in the axial direction on the housing bore (e.g. figures, housing bore having groove supports the first and second sealing elements).
Regarding claim 10: Wherein the housing (2) and the second sealing element (e.g. 10) define a compensating space (e.g. that is the case do to chamber at the corner of the second sealing element adjacent to the housing and adjacent to 36).
Regarding claim 11: The method of using the seal arrangement according to claim 1 to seal machine elements in food technology installations (e.g. this claim is considered to be an apparatus claim since no method step is claimed, the seal of Uesugi is capable of being used in any technology one chooses, one cannot force one skilled in the art to use the seal in any specific system and the one skilled in the art would select the environment the seal is going to be used). Further evidence is shown that seals are well known to be used in food technology (see 1st paragraph under Description of Patent 5172921, seal arrangement shown in figure 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uesugi in view of Kurth (US. 20180266563A1).
Uesugi discloses the invention as claimed above but fails to disclose the first sealing element is provided with a return structure and the return structure conveys medium in the direction of the spaced to be sealed. Kurth discloses a sealing element, the sealing element facing a fluid to be sealed (see entire document of Kurth) and the sealing element (e.g. 3) having return structure (e.g. figures) that conveys fluid back to spaced being sealed and the return structure closed in the direction of the spaced to be sealed by a circumferential ridge (e.g. 7). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first sealing element of Uesugi to have groove structure and a ridge that closes the return structure as taught by Kurth, to provide fluid and pumping return and better sealing (e.g. due to the return structure and better sealing due to ridge 7 of Kurth, see description of 7, 8 and 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675